Citation Nr: 0940014	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  06-03 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial compensable rating before October 
10, 2006, and an initial rating higher than 10 percent from 
October 10, 2006, for vaginal yeast infections.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
June 1997 to May 2001.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in June 2004 of a Department 
of Veterans Affairs Regional Office (RO). 

While on appeal, in rating decision in October 2006, the RO 
increased the rating to 10 percent, effective October 10, 
2006.  The Veteran continued her appeal for a higher rating.  
AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In October 2008, the Veteran withdrew from her appeal the 
claim for increase for diabetes mellitus. 

In February 2009, the Veteran appeared at a hearing before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing is in the Veteran's file. 

In March 2009, the Board remanded the case to the RO for 
additional development.  As the requested development has 
been completed, no further action is necessary to comply with 
the Board's remand directives.  Stegall v. West, 11 Vet. App. 
268 (1998).


FINDINGS OF FACT

1.  Before May 18, 2006, the vaginal yeast infections did not 
require continuous treatment. 

2.  From May 18, 2006, the vaginal yeast infections are not 
controlled by continuous treatment.  




CONCLUSIONS OF LAW

1.  Before May18, 2006, the criteria for an initial 
compensable rating for vaginal yeast infections have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.20, 4.116, Diagnostic Code 7611 (2009).  

2.  From May 18, 2006, the criteria for an initial rating of 
30 percent for vaginal yeast infections have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.20, 
4.116, Diagnostic Code 7611 (2009).  

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 556 U.S. __, 129 S. Ct. 1696 (April 21, 2009).  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment.  Vazquez-Flores v. Shinseki, No. 
08-7150, 2009 WL 2835434 (Fed. Cir. Sept. 4, 2009) 
(interpreting 38 U.S.C.A. § 5103(a) as requiring generic 
claim-specific notice and rejecting veteran-specific notice 
as to the effect on daily life and as to the assigned or a 
cross-referenced Diagnostic Code under which the disability 
is rated).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post-adjudication VCAA notice by 
letters, dated in March 2004, in December 2005, in March 
2006, and in May 2008.  The notice included the type of 
evidence needed to substantiate the claim for a higher 
rating, namely, evidence to show that the disability was 
worse and the effect the disability had on employment.  The 
Veteran was notified that VA would obtain VA records and 
records of other Federal agencies and that she could submit 
other records not in the custody of a Federal agency, such as 
private medical records or with her authorization VA would 
obtain any non-Federal records on her behalf.  The notice 
included the general provision for the effective date of the 
claim and for the degree of disability assignable.

As for content of the VCAA notice, the documents complied 
with the specificity requirements of Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (identifying evidence to substantiate 
a claim and the relative duties of VA and the claimant to 
obtain evidence), of Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice); 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of 
the elements of the claim); and of Vazquez-Flores v. 
Shinseki, No. 08-7150 (Fed. Cir. Sep. 4, 2009) (claim-
specific notice, namely, a worsening or increase in severity 
of the disability and the effect that worsening has on 
employment).  

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided content-complying VCAA notice the claim was 
readjudicated, as evidenced by the supplemental statement of 
the case in June 2009.  Mayfield v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007) (Timing error cured by adequate VCAA notice 
and subsequent readjudication without resorting to 
prejudicial error analysis.). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained VA records.  The 
Veteran has submitted medical records.  She has not 
identified any additional evidence for the RO to obtain on 
her behalf.  

VA has conducted necessary medical inquiry in an effort to 
substantiate the claim.  38 U.S.C.A. § 5103A(d).  The Veteran 
was afforded VA examinations in October 2006, in June 2008, 
and in May 2009 to assess the severity of the service-
connected disability.  

As there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
no further assistance to the Veteran in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  



The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Rating Criteria 

In a rating decision in June 2004, the RO granted secondary 
service connection for vaginal yeast infections due to 
service-connected diabetes mellitus, effective in January 
2004.  The disability is currently rated as noncompensable 
before to October 10, 2006, and 10 percent disabling from 
October 10, 2006, under 38 C.F.R. § 4.116, Diagnostic Code 
7611.  

Under Diagnostic Code 7611, a noncompensable rating is 
assigned if the condition has symptoms that do not require 
continuous treatment.  A 10 percent rating is assigned if the 
condition has symptoms that require continuous treatment.  A 
maximum 30 percent rating is assigned if the condition has 
symptoms that are not controlled by continuous treatment.

Facts

On VA examination in May 2004, it was noted that the Veteran 
was on medication, which provided temporary relief for 
recurring yeast infections.  In July 2004, the Veteran stated 
that she had "never ending" yeast infections.  Records from 
Ft. Stewart show that in September 2004 she tested positive 
for a yeast infection and Diflucan was prescribed.  Records 
from Fort Monmouth show that in February 2005 vaginal 
candidiasis was diagnosed and Diflucan, a medication used to 
treat yeast infections, was prescribed.  Records from a 
private physician show that the Veteran was seen in January 
2005 and in February 2005, and Gynazole, a medication used to 
treat yeast infections, was prescribed.  In February 2005 at 
her appointment at Fort Monmouth appointment she complained 
of a yeast infection and Gynazole was prescribed.  

VA records show that in November 2005 on a review of systems 
the Veteran denied any vaginal mass or discharge.  On May 18, 
2006, the Veteran stated that she had chronic, recurring 
vaginal yeast infections and that she was on Diflucan.  There 
was no evidence of yeast infection on examination.  She was 
to continue on Diflucan.  

On VA examination in October 2006, it was noted that the 
Veteran was followed by a private gynecologist and that for 
approximately the past one year she had been on Diflucan once 
a week due to chronic yeast infection.  The diagnosis was 
chronic vaginal candidiasis secondary to diabetes mellitus.  
The Veteran also stated that her yeast infections occurred on 
a weekly basis and that she had been placed on Diflucan once 
a week.  

VA records dated in April 2007 show that Veteran complained 
of a vaginal discharge, and the assessment was vaginitis.  
She was described an antibiotic based on physical examination 
findings.  In August 2007, a yeast infection was noted.  In 
November 2007, the Veteran complained of a vaginal discharge 
and the diagnosis was vaginitis.  An antibiotic was 
prescribed.  

VA records show that in May 2008, the diagnosis was vaginal 
candidiasis.  It was noted that the Veteran was currently 
taking Diflucan as-needed but was requesting to return to one 
dose weekly.  Diflucan was prescribed once weekly.  

On VA examination in June 2008, the Veteran stated that 
chronic yeast infections were diagnosed in 2005 and that she 
has been prescribed Diflucan to use on a weekly basis.  On 
examination, there was no overt discharge noted.  The 
diagnosis was recurrent, chronic yeast infections requiring 
routine use of antifungals.  

VA records show that in August 2008, vaginitis was diagnosed 
and Diflucan was prescribed.  

In February 2009, the Veteran testified that she took for 
vaginal infections every other day, and that she had been 
taking such medication since 2006.  She stated that her 
infections were constant and never went away.  

VA records show that in April 2009 it was noted that the 
Veteran was not checking her blood sugars routinely and was 
advised that the yeast infections may be occurring due to 
elevated blood sugars and that preventative action could 
reduce the occurrences.  A prescription for Diflucan was 
renewed. 

On VA examination in May 2009, the Veteran stated that she 
began to have recurrent vaginal yeast infections in 
approximately 2001 or 2002 and that the infections had become 
progressively worse and that from 2001 to 2005 she was 
treated with intermittent or as-needed antifungal therapy, 
which had continued to control her symptoms.  

The VA examiner remarked that the Veteran's diabetes mellitus 
was probably a contributing factor to her uncontrolled yeast 
infections.  It was noted that the disability had not 
affected the Veteran's occupation, although it did affect 
some of her activities of daily living, particularly her 
relationship with her husband.  A physical examination showed 
vaginal discharge.  The diagnosis was vaginal yeast infection 
without evidence of cutaneous yeast infection.  

Analysis 

The medical records show and the Veteran herself has stated 
that she received treatment on an intermittent basis for the 
infections from 2001 to 2005, after which her condition 
became progressively worse.  Based on the evidence of record, 
the Board finds that there was not a continuous need for 
treatment of the vaginal yeast infections prior to May 18, 
2006. 

From May 18, 2006, the date of VA outpatient treatment, the 
record shows that the Veteran has been on antifungal 
medication on a continuous basis, which has not yet 
controlled the recurrent yeast infections.  Under Diagnostic 
Code 7611, as the yeast infections are not controlled by 
continuous treatment, the criteria for a maximum schedular 
rating, 30 percent, have been met. 

The Veteran argues that her disability is also analogous to a 
skin infection and should be considered under the appropriate 
diagnostic criteria for skin infections under 38 C.F.R. 
§ 4.118, for evaluating a skin disability.  The Board 
disagrees, particularly in light of the assessment of the VA 
examiner in May 2009.  On examination, while there was clear 
evidence of yeast infection, there were no lesions or other 
signs of a skin infection.  Moreover, prior examinations also 
do not show that the yeast infections were associated with a 
skin disability.  For these reasons, it is more appropriate 
to evaluate the vaginal yeast infections under the criteria 
of Diagnostic Code 7611 for diseases of the vagina than under 
the criteria of Diagnostic Codes 7820 or 7806 for a fungal 
infection of the skin.  

As this is an initial rating case, consideration has been 
given to "staged ratings" for the vaginal yeast infections 
over the period of time since service connection became 
effective.  Fenderson v. West, 12 Vet. App. 119 (1999).  The 
Board concludes that from the effective date of service 
connection in January 2004 through May 18, 2006, the findings 
for a compensable rating have not been shown; however, from 
May 18, 2006, the criteria for a 30 percent rating under 
Diagnostic Code 7611 have been met. 



Extraschedular Consideration 

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular ratings for 
the service-connected disability are inadequate.  This is 
accomplished by comparing the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.

If the criteria reasonably describe the disability level and 
symptomatology, then the disability picture is contemplated 
by the Rating Schedule, and the assigned schedular rating is 
therefore adequate and referral for extraschedular rating is 
not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008) 
aff'd Thun v. Shinseki, 2009 WL 2096205 (Fed. Cir. July 17, 
2009).

Here, the rating criteria reasonably describe the Veteran's 
disability level.  Therefore the disability picture is 
contemplated by the Rating Schedule.  Consequently, referral 
for extraschedular consideration is not required under 
38 C.F.R. § 3.321(b)(1).

ORDER

Before May 18, 2006, an initial compensable rating for 
vaginal yeast infections is denied.  From May 18, 2006, an 
initial rating of 30 percent for vaginal yeast infections is 
granted, subject to the law and regulations, governing the 
award of monetary benefits. 

____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


